Citation Nr: 1517609	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-37 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 21, 2006, to June 6, 2007.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD from June 29, 2008, to June 10, 2009, and from July 10, 2009, to April 27, 2014.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD from April 28, 2014.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to October 1983; from October 2004 to January 2006; from June 7, 2007 to June 28, 2008, and from June 11, 2009 to July 9, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's file has been transferred to the Philadelphia, Pennsylvania RO.  

The issue of whether new and material evidence has been presented to reopen a claim for service connection for a skin disability has been raised by the record in a March 26, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) after a denial in a December 2012 rating decision.  The Veteran also filed claims for service connection for chronic obstructive pulmonary disorder and gastroesophageal reflux disorder in July 2014 and a claim for an increased rating for a shoulder disability in August 2013.  The Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The claim for TDIU is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From January 21, 2006, to June 6, 2007, the most probative evidence shows that the Veteran's mental disorder was manifested by no more than persistent, chronic, mild symptoms, which caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Resolving reasonable doubt in favor of the Veteran, from June 29, 2008, to June 10, 2009, and July 10, 2009, to August 6, 2013, the Veteran's PTSD was productive of total occupational and social impairment.  

3.  From August 7, 2013, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD were not met from January 21, 2006, to June 6, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a 100 percent rating for PTSD were met from June 29, 2008, to June 10, 2009, and July 10, 2009, to August 6, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1,4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met from August 7, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice prior and subsequent to the rating decision, including in letters dated in April 2006 and April 2011.  Moreover, the Veteran's appeal of the initial rating assigned for the disability is a downstream matter following the initial grant of service connection.  Therefore, the claim for service connection has been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2014); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the issue on appeal that include the information necessary to rate the Veteran's disability relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required to fulfill VA's duties in the development of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

During the relevant time periods, the Veteran's mental disorder has been variously rated 30 percent, 50 percent and 70 percent under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 or Diagnostic Code 9411.  Under both of those diagnostic codes, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives or one's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2014).  

Global Assessment of Functioning (GAF) scores are a scale indicating the psychological, social and occupational functioning on a hypothetical continuum of mental health- illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM IV).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF Scores.  38 C.F.R. § 4.130 (2014).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as mild, slight, moderate, and severe are not defined in VA's Schedule for Rating Disabilities or in DSM-IV.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2014).  

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating, but is not an exclusive list.  In particular, use of that terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Based on the evidence of record from January 21, 2006, to June 6, 2007, the Board finds that the criteria for the next higher 50 percent schedular rating for the Veteran's psychiatric disorder were not met.  In a September 2006 VA examination, the Veteran was oriented in all spheres.  Appearance and hygiene were appropriate.  He reported difficulty sleeping, nightmares, and hypervigilance.  He was able to communicate within normal limits.  Judgment and insight were intact.  Suicidal ideation was present but there were no plans or attempts.  The diagnosis was major depressive disorder with a GAF of 45.  The examiner noted that the Veteran was out of work and had not been able to work due to shoulder problems and depression.  In considering the clinical findings and the Veteran's ability to return to active duty effective June 7, 2007, and serve successfully for over a year, the Board finds that the preponderance of the evidence is against the claim for a higher rating from January 21, 2006, to June 6, 2007.  The evidence does not show that during that period the Veteran had occupational and social impairment with reduced reliability and productivity.  The symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran was not working during that period, it was shown to be, in part, due to a shoulder disability, therefore that claim is more properly addressed as a claim for TDIU which is being remanded.  

In reaching that conclusion, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the evidence of record for the periods from June 29, 2008, to June 10, 2009, and July 10, 2009, to August 7, 2013, the Board finds that the criteria for a 100 percent schedular rating were met.  On VA examination in February 2009, the examiner stated Veteran's current symptoms prevented him from being gainfully employed.  Moreover, his return to active duty in June 2009 was immediately revoked in July 2009 due to his disability.  Similar symptoms and clinical findings were made on VA examination in May 2011.  Although total occupational and social impairment due to PTSD was not specifically noted, the clinician stated that the Veteran's poor functioning was chronic and worse than when he was last reviewed.  Accordingly, in considering the Veteran's combat status, and resolving any reasonable doubt in his favor, the Board finds that a 100 percent schedular rating is warranted from June 29, 2008, to June 10, 2009, and July 10, 2009, to August 7, 2013.  

On VA examination on April 28, 2014, it was reported that the Veteran had been able to return to work and that he had been working for approximately the past three years in a position for 37.5 hours per week.  However, it was also noted that he was hospitalized for suicidal ideation from July 31, 2013, to August 6, 2013.  Therefore, based on this information, and resolving reasonable doubt in his favor, the Board finds that the Veteran no longer met the criteria for a 100 percent schedular rating as of approximately August 7, 2013, when he was stable for release from hospitalization.  The clinician at the April 2014 examination noted that the Veteran had occupational and social impairment with deficiencies in most areas as required by the 70 percent rating.  Therefore, the Board finds that a 70 percent rating from August 7, 2013 is appropriate.  The Veteran was not shown to be totally occupationally impaired as of at least August 7, 2013.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 70 percent from August 7, 2013.  Therefore, that portion of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected PTSD at issue are inadequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to service-connected PTSD for the periods of time outside of the 100 percent schedular rating assigned.  There is no competent and credible evidence of record that the Veteran has symptoms of a psychiatric disability that are not considered in the rating criteria.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for periods of time when the disability was less than 100 percent is not warranted.


ORDER

A rating in excess of 30 percent for PTSD from January 21, 2006, to June 6, 2007, is denied.  

A 100 percent rating PTSD for the periods from June 29, 2008, to June 10, 2009, and July 10, 2009, to August 6, 2013, is granted.

A rating in excess of 70 percent for PTSD from August 7, 2013 is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board finds that a claim for TDIU is raised by the record as part of the claimed for increased rating, for those periods for which a 100 percent schedular rating has not been assigned.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, that claim has not been adjudicated and no supplemental statement of the case has been issued addressing the most recent medical evidence.  Therefore, remand is required so that claim can be adjudicated by the RO.

Accordingly, the case is REMANDED for the following actions:

Effectuate the increased rating assigned by this decision.  Then, readjudicate the claim for TDIU for those periods for which the Veteran was not assigned a schedular 100 percent rating.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


